 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 1 of 20 Page ID #:285



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5   Attorneys for Plaintiff,
 6   LITTLE ORBIT LLC

 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   LITTLE ORBIT LLC, a California Limited )     Case No.: 8:20-cv-00089-DOC-JDE
     Liability Company,                     )
10                                          )     Judge:       Hon. David O. Carter
11                 Plaintiff,               )
                                            )     PLAINTIFF LITTLE ORBIT LLC’S
12          vs.                             )     OPPOSITION TO DEFENDANTS’
                                            )     MOTION TO DISMISS PLAINTIFF’S
13
     DESCENDENT STUDIOS INC., a Texas       )     FIRST AMENDED COMPLAINT
14   corporation, and ERIC PETERSON, an     )
     individual,                            )     Date: July 13, 2020
15                                          )     Time: 1:30 p.m.
16                 Defendants.              )     Ctrm: 9D
                                            )
17   ______________________________________ )
                                            )     Complaint filed: January 16, 2020
18
     DESCENDENT STUDIOS INC., a Texas       )
19   corporation,                           )
                                            )
20                 Counterclaimant,         )
21                                          )
            vs.                             )
22                                          )
     LITTLE ORBIT LLC, a California Limited )
23
     Liability Company,                     )
24                                          )
                   Counter Defendant.       )
25   ______________________________________ )
26

27

28                                              1
                                              OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                         CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 2 of 20 Page ID #:286



 1   Contents

 2   Table of Contents                                                                                                                  2

 3   Table of Authorities                                                                                                               3
 4   I.         INTRODUCTION ................................................................................................................ 5
 5
     II.        ARGUMENT AND AUTHORITIES .................................................................................. 6
 6
          A. Rule 12 Standards ................................................................................................................. 6
 7

 8        B. Diversity Jurisdiction has been Alleged and is Present in this Action ................................. 6

 9        C. Plaintiff’s Has Alleged its Misrepresentation and Fraud Causes of Action with Sufficient
10        Particularity to Satisfy Rule 9(b) ................................................................................................. 8
11
          D. The Economic Loss Rule Does Not Support Dismissal ..................................................... 11
12
          E. This Court has Personal Jurisdiction Over Eric Peterson .................................................. 13
13

14   III.          CONCLUSION ............................................................................................................... 19

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                        2
                                                                        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 3 of 20 Page ID #:287



 1   Cases
 2
     Advanced Skin & Hair, Inc. v. Bancroft, 858 F.Supp.2d 1084, 1090 (2012 ................................ 17
 3
     Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009), ..................................................... 5
 4
     Axiom Foods, Inc. v. Acerchem Int'l, Inc., 874 F3d 1064, 1069 (9th Cir. 2017) ......................... 12
 5
     Balisteri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.1990) ............................................ 5
 6
     Bly–Magee v. California, 236 F.3d 1014, 1019 (9th Cir.2001)). ................................................... 8
 7
     Burdick v. Superior Court (2015) 233 Cal.App.4th 8, 19. ........................................................... 14
 8
     Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476, 105 S.Ct. 2174 (1985) ............................. 12
 9
     Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–338 (9th Cir.1996)........................................... 5
10
     Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984) ..................................... 14
11

12   Cordance Corp. v. Amazon.com, Inc., 255 F.R.D. 366, 372 (D. Del. 2009). ................................ 8

13   Craftmatic Securities Litigation v. Kraftsow, 890 F.2d 628, 645 (3d Cir. 1989). .......................... 8

14   Daimler AG v. Bauman, 571 U.S. 117, 125, 134 S. Ct. 746, 753 (2014). ................................... 12

15   Davis v. Metro Prods., Inc., 885 F.2d 515, 520 (9th Cir. 1989) ...................................... 15. 16, 17
16   Decker v. GlenFed, Inc. (In re GlenFed, Inc. Sec. Litig.), 42 F.3d 1541, 1548 (9th Cir.1994)). .. 9
17   Firestone v. Firestone (DC Cir. 1996) 76 F3d 1205, 1209 .......................................................... 10
18   Gottreich v. San Francisco Investment Corp., 552 F.2d 866, 866 (9th Cir.1997)). ....................... 8
19   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). ............................................. 6
20
     Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774–75, 104 S.Ct. 1473 (1984) ................ 12, 16
21
     Lazar v. Superior Court, 12 Cal.4th 631, 638, 49 Cal.Rptr.2d 377, 381 (1996) ......................... 11
22
     Lincoln Benefit Life Co. v. AEI Life, LLC (3rd Cir. 2015) 800 F3d 99, 107 .................................. 7
23
     Mavrix Photo, Inc. v. Brand Technologies, Inc. (9th Cir. 2011) 647 F.3d 1218, 1223 ............... 12
24
     McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.1996). ................................................................ 8
25
     Moore v. Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir.1989). ............................... 8
26
     Moss v. U.S. Secret Service, 572 F.3d 962, 989 (9th Cir.2009) ..................................................... 5
27

28                                                            3
                                                            OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                       CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 4 of 20 Page ID #:288



 1   Neubronner v. Milken, 6 F.3d 666, 671–672 (9th Cir.1993) .......................................................... 8
 2
     Oracle USA, Inc. v. XL Glob. Servs., Inc., No. C 09-00537 MHP, 2009 WL 2084154, at *4
 3
       (N.D. Cal. 2009) ........................................................................................................................ 11
 4
     Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 803 (9th Cir. 2004); .................. 12, 14
 5
     Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir.1985). ............................................................... 8
 6
     Sinatra v. National Enquirer, Inc., 854 F.2d 1191, 1195-98 (9th Cir.1988) ……………………12
 7
     Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007). ............................................................ 8
 8
     Tenzer v. Superscope, Inc., 39 Cal.3d 18, 30 (1985).................................................................... 10
 9
     Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.2003 ...................................... 8, 10
10
     Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1439 (9th Cir. 1987); ...................................... 8
11

12   Statutes
13   28 U.S.C. § 1332 ............................................................................................................................ 6
14   Calif. Code Civ. Pro. § 410.10 ..................................................................................................... 12
15
     Rules
16
     Fed.R.Civ.P. 8(a). ........................................................................................................................... 8
17
     Fed.R.Civ.P. 9(b) ........................................................................................................................ 7, 8
18
     Fed.R.Civ.P. 15(a)(2) ................................................................................................................... 10
19
     Fed.R.Civ.P. 12(b)(6) ..................................................................................................................... 5
20

21   Treatises
22   The Rutter Group Practice Guide: Federal Civil Procedure Before Trial, Calif. & 9th Cir.
23     Editions, Ch. 2C-10 (April 2020). ............................................................................................... 7
24

25

26

27

28                                                                        4
                                                                        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 5 of 20 Page ID #:289



 1          Plaintiff/Counter-Defendant Little Orbit LLC (“Little Orbit” or “Plaintiff”), by and through
 2   its undersigned counsel, hereby submits the following Opposition to Defendant/Counterclaimant
 3   Descendent Studios Inc. (“Descendent”) and Defendant Eric Peterson’s (“Peterson”)
 4   (collectively, “Defendants”) Motion to Dismiss Plaintiff’s First Amended Complaint (the
 5   “Motion”):
 6

 7   I.     INTRODUCTION

 8          This action concerns the Defendants’ – including Peterson’s - purposeful contacts with
 9   California in the form of solicitating Plaintiff to invest in a game that Defendants were
10   developing based on the very successful “Descent” franchise and the Defendants’ various
11   wrongful acts both before, during and after the contract in issue was terminated including
12   alleged negligent and fraudulent misrepresentations in inducing Plaintiff to enter into the at issue
13   Development Agreement as well as disparaging statements made by Defendants after that
14   Agreement was terminated. The five (5) causes of action asserted by Plaintiff are (1) Breach of
15   Contract; (2) Negligent Misrepresentation; (3) Fraud (in the inducement); (4) Trade
16   Libel/Commercial Disparagement; and (5) Declaratory Relief.
17          As Plaintiff’s allegations make clear, this action is between a Plaintiff located in Orange
18   County, California, against Defendants located in Austin, Texas. Thus, complete diversity has
19   been alleged.
20          As addressed more fully below, Plaintiff’s FAC alleges valid claims for negligent
21   misrepresentation and fraud regarding Defendants’ inducement of Plaintiff to enter in the
22   Development Agreement at issue. Jurisdiction over Peterson is also appropriate given his
23   actions directed to California including communicating the negligent and fraudulent
24   communications directed to California as well as his publication of defamatory statements after
25   the breakdown in the parties’ relationship knowing those statements would be widely
26   disseminated in the gaming community in California and would cause injury to Plaintiff in
27   California.
28                                                   5
                                                   OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 6 of 20 Page ID #:290



 1   II.    ARGUMENT AND AUTHORITIES

 2
            A.     Rule 12 Standards

 3          A Rule 12(b)(6) dismissal is only proper where there is either a “lack of a cognizable

 4   legal theory” or “the absence of sufficient facts alleged under a cognizable legal theory.”

 5   Balisteri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.1990). In addressing dismissal, a

 6   court must: (1) construe the complaint or counterclaim in the light most favorable to the

 7   plaintiff; (2) accept all well-pleaded factual allegations as true; and (3) determine whether the

 8   complaining party can prove any set of facts to support a claim that would merit relief. Cahill v.

 9   Liberty Mut. Ins. Co., 80 F.3d 336, 337–338 (9th Cir.1996).

10          In Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009), the U.S. Supreme Court

11   explained:

12          ... a complaint must contain sufficient factual matter, accepted as true, to “state a
            claim to relief that is plausible on its face.” ... A claim has facial plausibility when
13          the plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged.... The plausibility
14
            standard is not akin to a “probability requirement,” but it asks for more than a
15          sheer possibility that a defendant has acted unlawfully. (Citations omitted.)
16          After discussing Iqbal, the Ninth Circuit summarized: “In sum, for a complaint to survive

17   [dismissal], the non-conclusory ‘factual content,’ and reasonable inferences from that content,

18   must be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret

19   Service, 572 F.3d 962, 989 (9th Cir.2009) (quoting Iqbal, 556 U.S. 662, 129 S.Ct. at 1949).

20

21          B.     Diversity Jurisdiction has been Alleged and is Present in this Action

22          Defendants argue that Plaintiff has not properly alleged diversity jurisdiction based on
23   Plaintiff Little Orbit, LLC, referencing its members based on their “residence” as if “residence”
24   should be read as having a different meaning than “citizenship.” A person is a “citizen” of the
25   state in which they are domiciled.
26
            The natural person’s state citizenship is then determined by [their] state of
27
            domicile, not [their] state of residence. A person’s domicile is [their] permanent
28                                                     6
                                                     OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 7 of 20 Page ID #:291



 1            home, where [the person] resides with the intention to remain or to which [they
              intend] to return. See Lew v. Moss, 797 F.2d 747, 749 (9th Cir.1986). A person
 2            residing in a given state is not necessarily domiciled there, and thus is not
 3
              necessarily a citizen of that state. See, e.g., Weible v. United States, 244 F.2d 158,
              163 (9th Cir.1957) (“Residence is physical, whereas domicile is generally a
 4            compound of physical presence plus an intention to make a certain definite place
              one’s permanent abode, though, to be sure, domicile often hangs on the slender
 5            thread of intent alone, as for instance where one is a wanderer over the earth.
 6            Residence is not an immutable condition of domicile.”).
     Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
 7

 8            Defendants’ hyper technical argument is misplaced here in any event as one does not
 9   need to compare meanings of “resident” and “citizen” as the context of Plaintiff’s allegations

10   (something Defendant’s Motion ignores) makes clear the reference to the parties state of

11   “residence” is the same as alleging their state of “citizenship.”

12            Plaintiff’s First Amended Complaint (the “FAC”) alleges at paragraph 1: “This Court has

13   subject matter jurisdiction in this action pursuant to 28 U.S.C. § 1332 given that this matter is

14   between citizens of different states and the amount in controversy exceeds $75,000, exclusive of

15   interest and costs.” (emphasis added).

16            The FAC further alleges at paragraph 3:

17            Plaintiff Little Orbit LLC (“Little Orbit”) is a limited liability company organized
18            under the laws of the State of California, with its principal place of business in
              Rancho Santa Margarita, California. The Members of Little Orbit are (a) Matthew
19            Paul Scott, who is a resident of Laguna Beach, California; and (b) Wilbur Quon,
              who is a resident of Tustin, California. [emphasis added]
20
              Read together, it is clear Plaintiff alleges that the two members of Little Orbit, who reside
21
     in close proximity to its office located in Rancho Santa Margarita, are citizens of the State of
22
     California. There is no indication that either of Little Orbit’s members reside, or intend to
23
     reside, anywhere other than in Orange County, California, so there is no reason to read
24
     “resident” as not being the equivalent of citizenship, especially given the context as addressed
25
     above.
26

27

28                                                      7
                                                      OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 8 of 20 Page ID #:292



 1          Likewise, the same context makes clear that the allegation that Mr. Peterson is a resident
 2   of Austin where Descendent Studios is based is likewise effectively an allegation that Mr.
 3   Peterson a citizen of the State of Texas and, more importantly, that Plaintiff and Defendants are
 4   “citizens of different states.” See e.g., Lincoln Benefit Life Co. v. AEI Life, LLC (3rd Cir. 2015)
 5   800 F3d 99, 107 (allegation that members of limited liability company are not citizens of
 6   plaintiff's state sufficient to establish diversity jurisdiction). In fact, it is a bit disingenuous of
 7   Peterson to argue on, on the one hand, proper diversity has not been alleged but then on the
 8   other, argue he has no contacts with California, the state where Plaintiff is located.
 9          While it should not be necessary, if there is any doubt that diversity jurisdiction has been
10   properly alleged, Plaintiff should be allowed to amend the complaint to make clear that
11   Plaintiff’s members are citizens of the state of California, the place of their residence, and that
12   Mr. Peterson is a citizen of the State of Texas, the place of his residence.
13
            [2:2041] Defective allegations curable by amendment: Where diversity is
14          improperly alleged (e.g., complaint alleges parties’ “residence” rather than
15
            “citizenship”), the pleadings may be amended in either the trial or appellate court
            on terms the court deems just. [28 USC § 1653; Snell v. Cleveland, Inc. (9th Cir.
16          2002) 316 F3d 822, 828—amendment permitted even after final judgment where
            diversity existed; Swindol v. Aurora Flight Sciences Corp. (5th Cir. 2015) 805 F3d
17          516, 518-519]
18   The Rutter Group Practice Guide: Federal Civil Procedure Before Trial, Calif. & 9th Cir.
19   Editions, Ch. 2C-10 (April 2020).
20

21
            C.      Plaintiff’s Has Alleged its Misrepresentation and Fraud Causes of Action
22                  with Sufficient Particularity to Satisfy Rule 9(b)

23
            Fed.R.Civ.P. 9(b) requires pleading of fraud claims with particularity, including details of
24   which Defendant committed what wrongful acts and some information about when. Relaxation
25   of Rule 9(b)’s particularity requirement is appropriate in instances of corporate fraud where, as
26   here, information is in the defendant’s control. Craftmatic Securities Litigation v. Kraftsow, 890
27   F.2d 628, 645 (3d Cir. 1989). This is an important exception to the heightened pleading
28                                                      8
                                                      OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 9 of 20 Page ID #:293



 1   standards of Rule 9(b). See Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1439 (9th Cir.
 2   1987); Moore v. Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir.1989). “[C]ourts
 3   still must apply Rule 9(b) with some flexibility so that a party is not required to plead issues
 4   which may have been concealed by an adverse party.” Cordance Corp. v. Amazon.com, Inc.,
 5   255 F.R.D. 366, 372 (D. Del. 2009). See also Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir.
 6   2007). Here, the details are within the knowledge of Defendants and Plaintiff is excused from

 7   providing such details other than sufficient facts to put Defendants on notice of the claim and

 8   allow them to prepare a defense. Rule 8(a).

 9          F.R.Civ.P. 9(b)’s heightened pleading standard “is not an invitation to disregard Rule 8’s

10
     requirement of simplicity, directness, and clarity” and “has among its purposes the avoidance of
     unnecessary discovery.” McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.1996). F.R.Civ.P 9(b)
11
     requires “specific” allegations of fraud “to give defendants notice of the particular misconduct
12
     which is alleged to constitute the fraud charged so that they can defend against the charge and
13
     not just deny that they have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731
14
     (9th Cir.1985). “A pleading is sufficient under Rule 9(b) if it identifies the circumstances
15
     constituting fraud so that the defendant can prepare an adequate answer from the allegations.”
16
     Neubronner v. Milken, 6 F.3d 666, 671–672 (9th Cir.1993) (internal quotations omitted; citing
17
     Gottreich v. San Francisco Investment Corp., 552 F.2d 866, 866 (9th Cir.1997)).
18
            In the Ninth Circuit, Rule 9(b) has been interpreted as requiring the plaintiff to allege “the
19
     who, what, when, where, and how” of the misconduct charged. Vess v. Ciba–Geigy Corp. USA,
20
     317 F.3d 1097, 1106 (9th Cir.2003) (quoting Bly–Magee v. California, 236 F.3d 1014, 1019 (9th
21
     Cir.2001)). Plaintiffs must allege circumstances constituting the alleged fraud that are “specific
22   enough to give defendants notice of the particular misconduct ... so that they can defend against
23   the charge and not just deny that they have done anything wrong.” Id. “[A] plaintiff must set
24   forth more than the neutral facts necessary to identify the transaction. The plaintiff must set forth
25   what is false or misleading about a statement, and why it is false.” Id. (quoting Decker v.
26   GlenFed, Inc. (In re GlenFed, Inc. Sec. Litig.), 42 F.3d 1541, 1548 (9th Cir.1994)).
27

28                                                    9
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 10 of 20 Page ID #:294



 1          Plaintiff has provided sufficient facts to satisfy the requirements of Rule 9(b) under the
 2   circumstances of this case. For example, Defendants argue that Plaintiff has not alleged the date
 3   of any of the alleged false statements. However, Plaintiff alleged at paragraph 18 that: “In an
 4   effort to induce Little Orbit into entering into the Agreement, Defendants expressly represented
 5   during the parties’ discussions during the months of August and September, 2017, that
 6   Descendent was capable of developing the Game which, at all times, would be in conformity

 7   with common and accepted industry standards, including the use of modern, high-fidelity game

 8   systems,” [sic] and would satisfy general standards of quality to be expected from a developer of

 9   electronic games as well as the specific specifications in the Agreement.”

10          Defendants’ also argue that Plaintiff has not alleged the “mode of communication.” This

11   also is not true. For example, at Paragraph 62, Plaintiff alleges:

12
            In and around August through September 2017, Peterson, to induce Little Orbit to
13          enter into the Development Agreement, intentionally misrepresented by
14
            telephone, in person and in electronic mail messages to, among others, Matt
            Scott of Little Orbit, that Descendent Studios:
15
                   a.     would deliver the Game in conformity with industry standards and
16                        customs and in conformity with the express specifications contained
17                        in the Development Agreement and the agreed upon scope of the
                          Game;
18
                   b.     was capable of manufacturing and delivering the Game completed
19
                          and ready to ship for a promised original release date of May 2018;
20
                   c.     had the key personnel with the appropriate skills and qualifications
21                        to deliver the Game in conformity with industry standards and
22                        customs and in conformity with the express specifications contained
                          in the Development Agreement and the agreed upon scope of the
23                        Game;
24   [emphasis added]
25          Defendants were parties to foregoing discussions – which occurred via telephone, in
26   person and via email – so the foregoing allegations are surely specific enough to allow
27   Defendants to answer the claims against them, that is, “specific enough to give defendants notice
28                                                   10
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 11 of 20 Page ID #:295



 1   of the particular misconduct ... so that they can defend against the charge and not just deny that
 2   they have done anything wrong.” Vess, 317 F.3d at 1106.
 3          As to the falsity of the at issue representations, “fraudulent intent must often be
 4   established by circumstantial evidence.” Tenzer v. Superscope, Inc., 39 Cal.3d 18, 30 (1985).
 5   For example, “fraudulent intent has been inferred from such circumstances as defendant’s
 6   insolvency, his hasty repudiation of the promise, his failure even to attempt performance, or his
 7   continued assurances after it was clear he would not perform.” Id.
 8          This case presents a text book case of fraudulent inducement based on Defendants’

 9   numerous [alleged] false statements which induced Plaintiff to enter into the Development

10   Agreement and the Terms Agreement as alleged in the FAC. Given Defendants’ total failure to

11   deliver what was promised, after multiple extensions of time, and given that what was delivered

12
     fell far below industry standards, a fact finder could easily conclude that Defendants’ knew or
     should have known their representations were false at the time made.
13
            Whether that is the case will be up to this Court or a Jury to decide. But at this stage, the
14
     allegations have been made and they sufficiently support the negligent misrepresentation and
15
     fraud claims.
16
            Here, all indications are that Defendant Descendent is out of business. Declaration of M.
17
     Danton Richardson (“Richardson Decl.”), Exhibit A. This also would support a finding that
18
     Descendent was and is insolvent.
19
            Should the Court find that Plaintiff’s fraud allegations are not sufficient under Rule 9(b),
20
     leave to amend should be allowed. See Fed.RCiv.P. 15(a)(2) (leave to amend should be freely
21
     granted “when justice so requires.”); Firestone v. Firestone (DC Cir. 1996) 76 F3d 1205, 1209
22
     (“leave to amend is ‘almost always’ allowed to cure deficiencies in pleading fraud”).
23

24
            D.       The Economic Loss Rule Does Not Support Dismissal
25

26
            Under California law, the economic loss rule does not apply to claims for fraudulent

27
     inducement to contract.

28                                                   11
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 12 of 20 Page ID #:296



 1         [T]he fundamental rule in California is that no tort cause of action will lie where
           the breach of duty is nothing more than a violation of a promise which undermines
 2         the expectations of the parties to an agreement. Exceptions have been permitted
 3
           only where: a breach of duty causes a physical injury; the covenant of good faith
           and fair dealing is breached in an insurance contract; an employee was wrongfully
 4         discharged in violation of a fundamental public policy; or a contract was
           fraudulently induced. Butler–Rupp v. Lourdeaux, 134 Cal.App.4th 1220, 36
 5         Cal.Rptr.3d 685 (2005), quoting Erlich, 21 Cal.4th at 551–552, 87 Cal.Rptr.2d
 6         886, 981 P.2d 978.
     Oracle USA, Inc. v. XL Glob. Servs., Inc., No. C 09-00537 MHP, 2009 WL 2084154, at *4
 7
     (N.D. Cal. 2009) (emphasis added).
 8
           An action for promissory fraud may lie where a defendant fraudulently induces
 9
           the plaintiff to enter into a contract. (Chelini v. Nieri (1948) 32 Cal.2d 480, 487,
10         196 P.2d 915 [“tort of deceit” adequately pled where plaintiff alleges “defendant
           intended to and did induce plaintiff to employ him by making promises ... he did
11         not intend to (since he knew he could not) perform” (fn. omitted) ]; Kuchta v.
12         Allied Builders Corp. (1971) 21 Cal.App.3d 541, 549, 98 Cal.Rptr. 588, citing
           Horn v. Guaranty Chevrolet Motors (1969) 270 Cal.App.2d 477, 484, 75 Cal.Rptr.
13         871; Squires Dept. Store, Inc. v. Dudum (1953) 115 Cal.App.2d 320, 323, 252
           P.2d 418.) In such cases, the plaintiff’s claim does not depend upon whether the
14         defendant’s promise is ultimately enforceable as a contract. “If it is enforceable,
15         the [plaintiff] ... has a cause of action in tort as an alternative at least, and perhaps
           in some instances in addition to his cause of action on the contract.” (Rest.2d
16         Torts, § 530, subd. (1), com. c, p. 65, cited with approval in Tenzer v. Superscope
17
           (1985) 39 Cal.3d 18, 29, 216 Cal.Rptr. 130, 702 P.2d 212.) Recovery, however,
           may be limited by the rule against double recovery of tort and contract
18         compensatory damages. (Tavaglione v. Billings (1993) 4 Cal.4th 1150, 1159, 17
           Cal.Rptr.2d 608, 847 P.2d 574.)
19

20
     Lazar v. Superior Court, 12 Cal.4th 631, 638, 49 Cal.Rptr.2d 377, 381 (1996) (emphasis added).

21

22

23

24

25

26

27

28                                                   12
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 13 of 20 Page ID #:297



 1

 2           E.     This Court has Personal Jurisdiction Over Eric Peterson

 3           California’s “long arm” statute permits courts to exercise jurisdiction “on any basis not
 4   inconsistent with the Constitution of this state or of the United States.” See Calif. Code Civ.

 5   Pro. § 410.10; Mavrix Photo, Inc. v. Brand Technologies, Inc. (9th Cir. 2011) 647 F.3d 1218,

 6
     1223.

 7           California’s long-arm statute allows the exercise of personal jurisdiction to the full
             extent permissible under the U.S. Constitution.
 8

 9   Daimler AG v. Bauman, 571 U.S. 117, 125, 134 S. Ct. 746, 753 (2014).
10           The Supreme Court has held that due process permits the exercise of personal jurisdiction
11   over a defendant who “purposefully direct[s]” his activities at residents of a forum, even in the
12   “absence of physical contacts” with the forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462,
13   476, 105 S.Ct. 2174 (1985) (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774–75, 104

14   S.Ct. 1473 (1984).)

15           We evaluate purposeful direction under the three-part “effects” test traceable to
             the Supreme Court’s decision in Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79
16           L.Ed.2d 804 (1984). We recently described Calder and its three-part test as
             follows:
17

18                  Calder stands for the proposition that purposeful availment is
                    satisfied even by a defendant “whose only ‘contact’ with the forum
19                  state is the ‘purposeful direction’ of a foreign act having effect in the
20                  forum state.” ... [Under] Calder, the “effects” test requires that the
                    defendant allegedly have (1) committed an intentional act, (2)
21                  expressly aimed at the forum state, (3) causing harm that the
                    defendant knows is likely to be suffered in the forum state.
22

23           Dole Food, 303 F.3d at 1111 (citations omitted).

24   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 803 (9th Cir. 2004); see also, Axiom

25   Foods, Inc. v. Acerchem Int'l, Inc., 874 F3d 1064, 1069 (9th Cir. 2017); and Sinatra v.

26   National Enquirer, Inc., 854 F.2d 1191, 1195-98 (9th Cir.1988).

27

28                                                    13
                                                     OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 14 of 20 Page ID #:298



 1          Here, Peterson committed (allegedly) intentional acts in making false statements in
 2   inducing Plaintiff to enter into the Development Agreement and the Terms Sheet as well as in
 3   making disparaging statements about Plaintiff in trying to cast blame on Plaintiff for
 4   Descendent’s failure to complete the game. Thus, the first prong is satisfied based on Peterson’s
 5   intentional conduct.
 6          The second prong is also met as Defendant Peterson purposefully directed his conduct to
 7   California by making solicitations to Plaintiff in California and personally making the alleged
 8   misrepresentations and fraud used to induce Plaintiff into entering into the at issue Development
 9   Agreement. See for example, Paragraph 13 which alleges: “In or around August of 2017 Little
10   Orbit was approached by Descendent Studios about providing the financial support necessary to
11   complete the development of the Descent game in return for which Little Orbit would publish
12   the Descent: Underground game subject to the payment and royalty terms agreed upon between
13   the parties.”
14          Thus, it was Descendent, through its principal (and believed alter ego), Peterson, that
15   contacted Plaintiff about investing in the new Descent game. Further, the statements alleged to
16   be false were made by Peterson during the course of the parties’ negotiations in August and
17   September of 2017, communications with Plaintiff which Peterson knew was located in
18   California. Peterson’s actions in making those false statements was conduct specifically
19   directed to California.
20          Likewise, after the parties’ relationship broke down Peterson made numerous disparaging
21   statements online with an obvious intent to try to deflect blame from Descendent and onto Little
22   Orbit for Descendent’s failure to complete the Descent game, never mind the falsity of
23   Defendants’ statements. (The motivation for such disparaging statements trying to place blame
24   on Little Orbit is obvious once one remembers that Peterson had solicited over $600,000 in
25   Kickstarter funds to undertake the development of a new game based on the very popular
26   “Descent” franchise.).
27

28                                                  14
                                                   OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 15 of 20 Page ID #:299



 1          The “express aiming” analysis depends, to a significant degree, on the specific
            type of tort or other wrongful conduct at issue. The reporter and editor in Calder
 2          were not accused of “untargeted negligence” that merely happened to cause harm
 3
            to Jones. Id. At 789, 104 S.Ct. 1482. Rather, their actions in writing and
            publishing a false and injurious article about Jones's alleged drinking problem
 4          constituted intentional behavior directed at Jones in California.
 5   Schwarzenegger, 374 F.3d at 807. The same can be said for Peterson’s disparaging statements

 6   regarding Plaintiff.

 7          Peterson’s false statements were similar to the disparaging statements at issue in Calder

 8   v. Jones, supra. The Calder decision has been explained as follows:

 9          Those effects were felt in California because, the court explained, “[t]he allegedly
            libelous story concerned the California activities of a California resident. It
10          impugned the professionalism of an entertainer whose television career was
            centered in California. The article was drawn from California sources, and the
11
            brunt of the harm, in terms both of respondent’s emotional distress and the injury
12          to her professional reputation, was suffered in California.” (Id. at pp. 788–789,
            104 S.Ct. 1482, fn. omitted.) “In sum,” the court concluded, “California is the
13          focal point both of the story and of the harm suffered.” (Id. at p. 789, 104 S.Ct.
14          1482.) The court noted too the intentional acts of the reporter and the editor “were
            expressly aimed at California” in that they wrote or edited an article “they knew
15          would have a potentially devastating impact upon respondent” and “knew that the
            brunt of that injury would be felt by respondent in the State in which she lives and
16
            works and in which the National Enquirer has its largest circulation.” (Id. at pp.
17          789–790, 104 S.Ct. 1482.)
18
     Burdick v. Superior Court (2015) 233 Cal.App.4th 8, 19.
19
            The same can be said for Peterson’s posts directly criticizing the competence of a
20
     California based company: “California is the focal point both of the [posts] and of the harm
21
     suffered.”
22
            Like the intentional acts of the reporter and the editor in Calder, Peterson’s intentional
23
     acts “were expressly aimed at California” in that Peterson posted disparaging claims he “knew
24
     would have a potentially devastating impact upon” Plaintiff and “knew that the brunt of that
25
     injury would be felt by [Plaintiff] in the State in which [Plaintiff is located and operates]” and
26
     which is the home for the most developers in the electronic gaming industry. See Richardson
27

28                                                   15
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 16 of 20 Page ID #:300



 1   Decl., ⁋ 4 and Exhibit B. Here, Peterson clearly knew his false statements would cause harm to
 2   Little Orbit in California. Therefore, the third prong is also satisfied.
 3          Interestingly, Defendants’ Motion focuses its jurisdictional analysis on the trade
 4   libel/commercial disparagement claim and fails to address the allegations regarding Peterson’s
 5   misrepresentations and fraud in inducing Plaintiff to enter into the Development Agreement and
 6   the Terms Sheet agreements at issue in this matter. Rather, Defendants simply state in
 7   conclusory fashion:
 8         Furthermore, under the fiduciary-shield doctrine, “a person's mere association
           with a corporation that causes injury in the forum state is not sufficient in itself to
 9         permit that forum to assert jurisdiction over the person.” Davis v. Metro Prods.,
10
           Inc., 885 F.2d 515, 520 (9th Cir. 1989). In summary, Plaintiff has alleged no
           contacts with California sufficient to permit the exercise of personal jurisdiction.
11
     Motion at 12:10-13 (emphasis added).
12
            However, the Davis case actually shows precisely why personal jurisdiction over
13
     Peterson is present here. While personal jurisdiction cannot be asserted over an individual
14
     merely because of their association to a corporation which has caused injury in the forum state,
15
     that fiduciary shield does not bar personal jurisdiction where an individual’s actions have
16
     subjected that individual to personal liability based on their own activities – in that instance
17
     those same activities are also viewed as the activities of the individual which can give rise to
18
     personal jurisdiction. That is the case here as addressed above given Peterson’s purposeful
19
     contacts with California in soliciting and inducing – through misrepresentations and fraud -
20
     Plaintiff to enter in the Development Agreement and Terms Sheet agreement.
21
            The Davis court addressed the distinction as follows in finding individuals subject to
22
     personal jurisdiction notwithstanding the “fiduciary shield” they may have otherwise been
23
     entitled to:
24

25                The record before us shows that Smith and Miller, each 50% shareholders
            of Metro and its only officers and directors, purposefully directed their activities
26          toward Arizona when Metro solicited business from Arizona residents. See
27          Calder, 465 U.S. at 789–90, 104 S.Ct. at 1487; Burger King v. Rudzewicz, 471

28                                                    16
                                                     OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 17 of 20 Page ID #:301



 1          U.S. 462, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985). Smith and Miller met with
            Allen, an Arizona resident whose business was in Arizona, to discuss the
 2          opportunity for his clients to invest in Metro, and offered a financial incentive
 3
            for Allen to find investors. They “clearly acted with the intent to induce Allen to
            obtain purchasers of the tapes in Arizona, [which] resulted in six agreements with
 4          Arizona residents.” Sullivan v. Metro, 150 Ariz. at 577, 724 P.2d at 1246. Their
            acts did not amount to “untargeted negligence,” but rather, Miller and Smith
 5          should reasonably have known that their actions “could have [an] effect on the
 6          plaintiff, ... and that the brunt of the injury caused by their actions would be felt
            in [Arizona].” Brainerd v. Governors of Univ. of Alberta, 873 F.2d 1257, 1259–60
 7          (9th Cir.1989) (citing Calder). Miller and Smith could have reasonably foreseen
            that they would be haled into Arizona's courts if the investments by Allen's
 8
            clients in Arizona resulted in litigation.
 9
                                        *   *   *
10

11                  Because Smith and Miller purposefully directed their actions toward
            Arizona, assertion of personal jurisdiction over them is presumed to be
12          reasonable. See Burger King, 471 U.S. at 477, 105 S.Ct. at 2184–85. Smith and
            Miller have not argued that defending themselves in Arizona District Court
13
            would be burdensome; nor could they, as they have defended themselves in suits
14          arising out of the Metro scheme several times in Arizona state courts. See Lake v.
            Lake, 817 F.2d 1416, 1421–22 (9th Cir.1987) (listing factors in analysis of
15          reasonableness of jurisdiction). Neither have they addressed any other of the
16          considerations involved in a determination of the reasonableness of jurisdiction:
            existence of an alternative forum; convenience and effectiveness of relief for the
17          plaintiff; interest of the forum state; efficiency of adjudication; extent of the
            defendants' purposeful interjection into Arizona; or possibility of conflict with
18
            sovereignty. Id. We cannot divine any substantial concern respecting any of these
19          considerations.
20   Davis, 885 F.2d at 522-23 (emphasis added).
            As stated by the Calder Court, “Petitioners are correct that their contacts with California
21
     are not to be judged according to their employer’s activities there. On the other hand, their
22
     status as employees does not somehow insulate them from jurisdiction. Each defendant’s
23
     contacts with the forum State must be assessed individually.” 465 U.S. at 790, 104 S.Ct. at 1487.
24
     See also, Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 n. 13, 104 S.Ct. 1473, 1482 n. 13
25
     (1984) (“It does not of course follow from the fact that jurisdiction may be asserted over Hustler
26
     Magazine, Inc., that jurisdiction may also be asserted over either of the other [individual]
27

28                                                   17
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 18 of 20 Page ID #:302



 1   defendants.... [But] we today reject the suggestion that employees who act in their official
 2   capacity are somehow shielded from suit in their individual capacity.”).
 3          The Davis court summed up the foregoing as follows: “Thus in both Calder and Keeton,
 4   the Supreme Court applied the constitutional due process analysis to the contacts of the
 5   individuals concerned; it did not consider the existence of a state-created corporate form to
 6   create a due process limit on jurisdiction.” Davis, 885 F.2d at 521.

 7          California law is the same:

 8          The Court finds that the fiduciary shield doctrine does not apply to Defendant
            given that a corporate officer's contacts on behalf of a corporation are sufficient to
 9
            subject the officer to personal jurisdiction where the officer is a “primary
10          participant in the alleged wrongdoing or had control of, and direct participation in
            the alleged activities.” Allstar Marketing Group, LLC v. Your Store Online, LLC,
11          666 F.Supp.2d 1109, 1120 (C.D.Cal.2009).
12   Advanced Skin & Hair, Inc. v. Bancroft, 858 F.Supp.2d 1084, 1090 (2012).
13          Here, as addressed above, Peterson’s purposefully directed his action toward California
14   and it was therefore foreseeable that he would be hauled into court here to answer for those

15   actions.

16          Like the individual defendants in Davis, Peterson has not addressed the fairness of this

17   Court exercising jurisdiction over him individually. That is because it would not be unfair to

18
     require Peterson to defend his actions in this forum. The Development Agreement which
     Peterson negotiated includes a choice of law and forum selection clause agreeing to jurisdiction
19
     in California:
20
            15.10. This Agreement is made and shall be construed in accordance with the laws
21          of the State of California and each Party agrees to submit to the exclusive
22          jurisdiction of courts located in Orange County, California.

23   Richardson Decl., Exhibit C, at page 12.
24          Although Peterson is not himself a party to the Development Agreement, no objection to

25   jurisdiction has been raised by Peterson’s company, Descendent, which must litigate before this

26   Court and is facing the same misrepresentation and fraud allegations as well as trade
     libel/commercial disparagement claims as Peterson is. It makes no sense to dismiss Peterson
27

28                                                   18
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 19 of 20 Page ID #:303



 1   while his company must still defend those same allegations, allegations which Peterson will be
 2   required to defend already on behalf of Descendent and, as an owner, be liable. Given the
 3   foregoing, the most efficient resolution of the issues between the parties is in this Court which
 4   clearly has jurisdiction over Plaintiff and Descendent. Including a principal of Descendent and
 5   the individual personally involved in the misrepresentations and fraud as well as the disparaging
 6   statements which are going to be litigated in this forum is the most efficient was to resolve the

 7   instant claims.

 8          California also has a strong interest in maintaining jurisdiction over an individual who

 9   committed fraud in purposefully soliciting business with a California entity and then added

10
     insult to injury by also disparaging that entity when their dealings fell through.

11
     III.   CONCLUSION
12
            As set forth above, Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint
13
     should be denied in its entirety.
14

15
     DATED: June 22, 2020                LAW OFFICE OF M. DANTON RICHARDSON
16

17                                       By:    /s/ M. Danton Richardson
18                                                     M Danton Richardson

19                                              Attorney for Plaintiff,
                                                Little Orbit LLC
20

21

22

23

24

25

26

27

28                                                   19
                                                    OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 35 Filed 06/22/20 Page 20 of 20 Page ID #:304



 1                                      CERTIFICATE OF SERVICE

 2         I hereby certify that on this 22nd Day of June 2020, the foregoing PLAINTIFF LITTLE
 3   ORBIT LLC’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
 4   FIRST AMENDED COMPLAINT was filed with the Court’s CM/ECF system and was served
 5   on the following counsel of record via email:

 6         Michael C. Whitticar; VSB No. 32968
           NOVA IP Law, PLLC
 7         7420 Heritage Village Plaza, Suite 101
           Gainesville, VA 20155
 8
           Tel: 571-386-2980
 9         Fax: 855-295-0740
           Email: mikew@novaiplaw.com
10         Counsel for Defendants
11
           NADA I. SHAMONKI (SBN 205359)
12         MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
           2029 Century Park East, Suite 3100
13
           Los Angeles, CA 90067
14         Telephone: (310) 586-3200
           Facsimile: (310) 586-3202
15         Email: nshamonki@mintz.com
16         Counsel for Defendants

17
                                                              /s/ M. Danton Richardson
18
                                                                M. Danton Richardson
19

20

21

22

23

24

25

26

27

28                                                    20
                                                     OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
